Citation Nr: 0610668	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








INTRODUCTION

The appellant had active service from June 1967 through June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the Jackson, 
Mississippi,  Department of Veterans Affairs (VA) Regional 
Office (RO).

Due to a recent change in relevant law, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The appellant seeks an increased initial disability 
evaluation for PTSD.  The record shows that service 
connection was granted for the disorder by rating decision 
dated in April 2000, and a 30 percent rating was assigned.  
Subsequent to receipt of the appellant's notice of 
disagreement, the disability rating was increased to 50 
percent, by rating decision dated in September 2000, 
effective the date of claim - May 1999.

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, 
(U.S. Vet. App. March 3, 2006), it was held that VA must 
review the information and the evidence presented with claims 
and provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Review of the record does not indicate that the appellant was 
so apprised, nor can the Board presently ascertain whether 
the appellant would be prejudiced by appellate review.  

The record also indicates that the appellant has reported 
that he applied for VA Vocational Rehabilitation benefits, 
due to his PTSD.  Because relevant VA records are held by law 
to be in the constructive possession of the Board, the RO/AMC 
must obtain such records and include them with the claims 
folder for the Board's review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
claim in accordance with the ruling of 
Dingess/Hartman v. Nicholson, above, and 
with established procedures.  
Contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for PTSD that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.   

2.  The RO/AMC will obtain the 
appellant's vocational-rehabilitation 
file and take such additional development 
action as it deems proper with respect to 
the claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.   If any 
such action does not resolve the claims, 
the RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






